Citation Nr: 1812661	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a headache disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1986 to May 1991, including service in Southwest Asia during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Board reopened the claim and remanded it for further evidentiary development.

The Board notes that in February 2018 written argument, the Veteran's representative noted the issue of service connection for a shoulder and cervical spine disability as being on appeal.  See February 2018 Informal Hearing Presentation.  The Board's January 2017 decision remanded this issue as part of the matter seeking service connection for a joint pain condition.  On remand, the RO granted service connection for fibromyalgia and found that the award of service connection for that disability was a full and final determination of the joint pain issues on appeal.  See September 2017 Rating Decision.  Consequently, there is no issue remaining for the Board to address regarding joint pains.    


FINDING OF FACT

The Veteran's headache disability was not incurred in, aggravated by, or related to any event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility).

Here, the Veteran contends he is entitled to service connection for headaches that are the result of active duty service.  See February 2017 VA Examination.

The record indicates that the Veteran has a diagnosis of multifactorial headaches; thus, there is a current disability.  See February 2017 VA Examination.  There is also evidence of an in-service incurrence.  The Veteran indicated that he hit his head inside a bunker while deployed.  See February 2017 VA Examination.  The Veteran reported that he hit his head when he fell off an obstacle course during training and while on a confidence course.  See September 2009 DRRTP Assessment and December 2010 PRRTP Assessment Note.  There is also an indication that the Veteran was hit on the head with a helmet during service.  See December 2014 BHIC Mental Health Assessment Note.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service, and there is no reason to doubt the credibility of his statements regarding what occurred in this regard during his service.  See Davidson, 581 F.3d at 1316 (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  Thus, the in-service incurrence element is met.  

The remaining issue is whether the Veteran's headaches are etiologically related to his service.  

In a February 2017 VA opinion and July 2017 addendum opinion, a physician documented that he reviewed the Veteran's claims file and examined the Veteran.  The physician opined that it is less likely than not that the Veteran's headaches are related to his military service, including any head trauma the Veteran suffered in service.  The physician explained that headache symptoms were not reported at the time of the Veteran's discharge.  The physician elaborated that an event of such a severity that would likely result in chronic symptoms after service would have symptoms manifest to some degree at discharge, but no such symptoms were reported.  The physician noted that it would be unusual for head trauma to result in headaches after an extended period of time.  The physician acknowledged that some conditions, such as fractures, joint dislocations, or surgeries, may have resultant symptoms that manifest at a later date, but that the Veteran's medical history during active service was absent of such medical conditions.  The physician also explained that he could not relate the Veteran's headaches to any substance exposure experienced by the Veteran during service in Southwest Asia because he did not have information that exposure to substances in Southwest Asia causes headaches.  See February 2017 VA Examination.  Rather, the physician attributed the Veteran's headaches to his service-connected fibromyalgia.  The physician explained that fibromyalgia is associated with a multitude of symptoms, including headaches.  See July 2017 Addendum.  As such, the Veteran's headaches are already considered as part of the rating for fibromyalgia.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5025.
  
The Board affords great probative weight to the February 2017 and July 2017 opinions.  The opinions were provided after the Veteran was examined and his file was reviewed.  Additionally, the opinions are supported by a detailed and sufficient rationale.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is also no contrary medical opinion of record.

The Board has also considered the Veteran's assertions that his headaches are related to his service, to include injuries and events therein.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  Laypersons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. 428.  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau, 492 F.3d 1372.  Here, the Veteran is competent to identify and explain the symptoms of his headaches, but the Veteran is not competent to opine as to the etiology of his headaches, as it is a complex medical question that requires medical expertise.  Therefore, the Board places no weight of probative value on the Veteran's assertions in this regard.  

In summary, the Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for headaches, the benefit-of-the-doubt rule is not for application, and the claim of service connection for headaches is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


